 1
 2
 3
 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                  ***
 7   UNITED STATES OF AMERICA,                          Case No. 2:21-cr-00143-RFB-BNW
 8                       Plaintiff,                                     MINUTE ORDER
 9           v.
10   ARIAN SHANITA DAVIS,
11                      Defendant.
12
13          WHEREAS, The Chief Judge of the District due to the global pandemic has declared an
14   emergency in this District pursuant to General Orders 2020-02 through 2020-08, which have
15   significantly limited and restricted courthouse operations;
16          WHEREAS, the Chief Judge of this District in General Order 2020-05 has specifically
17   authorized video teleconferences and telephone conferences in criminal cases pursuant to Section
18   15002(b) of the CARES Act;
19          WHEREAS, this Court has reviewed the record in this case and finds pursuant to Section
20   15002(b) that delay of the Initial Appearance and Arraignment and Plea Hearing regarding
21   conditions of supervision until an in-person hearing can be safely arranged would do harm to the
22   interests of justice as to the Defendant by unnecessarily delaying a resolution of the hearing;
23          Accordingly,
24          IT IS ORDERED that a Video Initial Appearance and Arraignment and Plea Hearing is
25   set for June 10, 2020 at 9:00 AM in LV Courtroom 7C before Judge Richard F. Boulware, II.
26          IT IS FURTHER ORDERED that the parties shall submit any relevant written submissions,
27   including but not limited to stipulations, motions, plea documents, waivers or sentencing
28   memoranda, regarding this hearing at least prior to the hearing set in this Order. If such a
 1   submission is a sentencing memorandum, the parties shall include their own position on the
 2   criminal history of the individual to be sentenced.
 3          IT IS FURTHER ORDERED that members of the public seeking to have access to this
 4   hearing must, prior to the day of the hearing, contact the Court by email to request access to and
 5   receive permission to listen this hearing by telephone. Members of the public granted such access
 6   must join the remote proceedings prior to their official commencement. Once a remote proceeding
 7   has begun, no access will be granted to the proceeding.
 8          IT IS FURTHER ORDERED that no one or entity or organization, including but not
 9   limited to counsel, counsel's agents or staff, the Defendant, law enforcement agents/officers,
10   members of the public, who participate in or listen to this proceeding may record it in any manner.
11   Any individual, entity or organization that records this proceeding without written authorization
12   of the Court shall be subject to civil and/or criminal contempt penalties by this Court.
13          IT IS FURTHER ORDERED that defense counsel shall provide all necessary documents
14   to the defendant in advance of the hearings, including the waiver of in person appearance form
15   attached to this order.
16          IT IS FURTHER ORDERED that defense counsel shall contact the Courtroom
17   Administrator at "blanca_lenzi@nvd.uscourts.gov", or (702) 464-5470 with information on how
18   the defendant will participate in the video conference. If the defendant will be appearing at the
19   hearing using his own equipment, the defense counsel must confirm with the Courtroom
20   Administrator that the defendant's equipment is compatible with the Court's conference
21   technology. Defense counsel must also provide the defendant's email address to facilitate the
22   remote connection and the defendant's phone number in the event of any technical difficulties.
23          IT IS FURTHER ORDERED that the parties shall file any necessary signed documents at
24   least prior to the scheduled hearing consistent with General Order 2020-05.
25          DATED: June 8, 2021.
26                                                 _______________________________
                                                         RICHARD F. BOULWARE, II
27
                                                         United States District Judge
28



                                                     -2-
